DETAILED ACTION
This Office Action is in response to communication on February 16, 2021 and June 1, 2021.
Claims 6, 14 and 19 were cancelled in the previous amendment.
Claims 8 and 18 are cancelled in the Examiner’s Amendment.
Claims 1, 11 and 15 are amended in the Examiner’s Amendment.
Claims 1-5, 7, 9-13, 15-17 and 20 have been examined.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 16, 2021 and June 1, 2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Scott Dobson (Reg. No. 69,341) on June 1, 2021.

The application has been amended as follows: 
In the claim:
Please cancel claims 8 and 18 without prejudice or disclaimer.
Please amend independent claims 1, 11 and 15 as indicated below.
This listing of claims will replace all prior versions, and listings, of claims in the application.
1. (Currently Amended) A computer-implemented method for controlling notifications to a user of an electronic messaging system, the method comprising: 
analyzing text from each of one or more electronic messages in a thread to identify one or more topics in the thread; 
monitoring interactions of the user with the one or more electronic messages associated with the identified one or more topics, wherein monitoring interactions of the user with the one or more electronic messages further includes detecting a sentiment of textual content added to the thread by the user and detecting a pointing position of the user on a display when scrolling through the one or more electronic messages, wherein detecting a pointing position of the user at an edge of the display when scrolling through one or more electronic messages associated with a first topic of the one or more identified topics indicates interest of the user in the first topic, and wherein detecting a pointing position of the user in a middle of the display when scrolling through one or more electronic messages associated with a second topic of the one or more identified topics indicates a lack of interest in the second topic; 

receiving a new electronic message in the thread; 
analyzing the new electronic message to determine a topic of the new electronic message; 
comparing the topic of the new electronic message in the thread to the one or more identified topics to determine a level of interest of the user in the topic of the new electronic message; and 
controlling communication of a notification to the user regarding receipt of the new electronic message based on the determined level of interest of the user in the topic of the new electronic message.  

2. (Original) The method of claim 1, wherein monitoring interactions of the user with the one or more electronic messages further comprises: 
detecting a pattern of gaze movement of the user when viewing the one or more electronic messages of the thread.  

3. (Original) The method of claim 1, wherein monitoring interactions of the user with the one or more electronic messages further includes detecting a user response to a notification relating to one of the electronic messages.  


communicating, to the user, the notification relating to the electronic message; and 
detecting dismissal of the notification without opening the electronic message.  

5. (Original) The method of claim 3, wherein the notification comprises a link to a resource, and wherein detecting the user response to the notification relating to the electronic message comprises detecting that the user opens the link.  

6. (Cancelled)  

7. (Original) The method of claim 1, wherein monitoring interactions of the user with the one or more electronic messages includes detecting a scroll speed as the user scrolls through the one or more electronic messages.  

8. (Cancelled)

9. (Original) The method of claim 8, wherein detecting a pointing position of the user when viewing the one or more electronic messages of the thread comprises: 
detecting the pointing position based on one of: a touch location at which the user touches a display; or a display position of a cursor controlled by the user.  


obtaining historical information relating to a previously determined level of interest of the user in the topic; and 
wherein controlling communication of the notification to the user is further based on the obtained historical information.  

11. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied thereon, the program instructions executable by a processing unit to cause the processing unit to: 
analyze text from each of one or more electronic messages in a thread to identify one or more topics in the thread; 
detect user interaction with the one or more electronic messages, wherein detecting user interaction includes detecting a pointing position of the user on a display when scrolling through the one or more electronic messages, wherein the processing unit is configured to determine that the user is interested in a first topic in response to detecting a pointing position of the user at an edge of the display when scrolling through one or more electronic messages of the thread associated with the first topic, and wherein the processing unit is configured to determine that the user is not interested in a second topic in response to detecting a pointing position of the user in a center of the display when scrolling through one or more electronic messages associated with the second topic; 
determine a sentiment of textual content added to the thread by the user; 

analyze text from a new electronic message to associate the new electronic message with a respective one of the one or more identified topics; 
skip communication of a notification to the user regarding the new electronic message in response to determining that the user is not interested in the topic associated with the new electronic message based on the determined level of interest of the user in the one or more identified topics; and 
communicate the notification to the user regarding the new electronic message in response to determining that the user is interested in the topic associated with the new electronic message based on the determined level of interest of the user in the one or more identified topics.  

12. (Previously Presented) The computer program product of claim 11, wherein the program instructions are further configured to cause the processing unit to detect user interaction with the one or more electronic messages by detecting at least one of: 
a scroll speed as the user scrolls through the one or more electronic messages; Page 4 of 12Appl. No. 15/927,348 Reply to Office Action of November 18, 2020 
a pattern of gaze movement of the user when viewing the one or more electronic messages of the thread; and 
determine a respective level of interest of the user in the one or more identified topics based, in part, on the detected pattern of gaze movement.  

13. (Original) The computer program product of claim 12, wherein the program instructions are further configured to cause the processing unit to detect the pointing position of the user when viewing the one or more electronic messages of the thread based on one of: a touch location at which the user touches a display; or a display position of a cursor controlled by the user.  

14. (Cancelled)  

15. (Currently Amended) A system for controlling notifications to a user of an electronic messaging system, the system comprising: 
a storage medium configured to store data; 
an input/output interface; and 
a processing unit communicatively coupled to the storage medium and the input/output interface, wherein the processing unit is configured to: 
analyze text from each of one or more electronic messages in a thread to identify one or more topics in the thread; 
detect user interaction with the one or more electronic messages, wherein detecting user interaction includes detecting a pointing position of the user on a display when scrolling through the one or more electronic messages, wherein the processing unit is configured to determine that the user is interested in a first topic in response to detecting a pointing position of the user at an edge of the display when scrolling through one or more electronic messages of the thread associated with the first topic, and wherein the processing unit is configured to determine that the user is not interested in a second topic in response to detecting a pointing position of the user in a center of the display when scrolling through one or more electronic messages associated with the second topic; 
detect a sentiment of textual content added to the thread by the user; 
determine a respective level of interest of the user in the one or more identified topics based on detected user interaction with the one or more electronic messages and on the detected sentiment of content added to the thread by the user; 
analyze text from a new electronic message to associate the new electronic message with a respective one of the one or more identified topics; and Page 5 of 12Appl. No. 15/927,348 Reply to Office Action of November 18, 2020 
control communication of a notification to the user regarding receipt of the new electronic message according to a level of interest of the user in the topic of the new electronic message based on the respective identified topic associated with the new electronic message.  

16. (Original) The system of claim 15, wherein the processing unit is further configured to detect the user interaction with the one or more electronic messages by detecting a pattern of gaze movement of the user when viewing the one or more electronic messages of the thread; and 


17. (Previously Presented) The system of claim 15, wherein the processing unit is further configured to detect the user interaction with the one or more electronic messages by detecting a scroll speed as the user scrolls through the one or more electronic messages; 
wherein the processing unit is configured to determine the respective level of interest of the user in the one or more identified topics based on the detected scroll speed.  

18. (Cancelled) 

19. (Cancelled)  

20. (Original) The system of claim 15, wherein the processing unit is configured to obtain historical information relating to a previously determined level of interest of the user in the topic Page 6 of 12Appl. No. 15/927,348 Reply to Office Action of November 18, 2020 of the new electronic message and to control communication of the notification to the user based, at least in part, on the obtained historical information.

Following are a clean copy of the examiner amended independent claims 1, 11 and 15 as follow:


analyzing text from each of one or more electronic messages in a thread to identify one or more topics in the thread; 
monitoring interactions of the user with the one or more electronic messages associated with the identified one or more topics, wherein monitoring interactions of the user with the one or more electronic messages further includes detecting a sentiment of textual content added to the thread by the user and detecting a pointing position of the user on a display when scrolling through the one or more electronic messages, wherein detecting a pointing position of the user at an edge of the display when scrolling through one or more electronic messages associated with a first topic of the one or more identified topics indicates interest of the user in the first topic, and wherein detecting a pointing position of the user in a middle of the display when scrolling through one or more electronic messages associated with a second topic of the one or more identified topics indicates a lack of interest in the second topic; 
comparing the monitored interactions with one or more respective reference interactions to determine a respective level of interest of the user in the one or more identified topics; 
receiving a new electronic message in the thread; 
analyzing the new electronic message to determine a topic of the new electronic message; 

controlling communication of a notification to the user regarding receipt of the new electronic message based on the determined level of interest of the user in the topic of the new electronic message.  

2. The method of claim 1, wherein monitoring interactions of the user with the one or more electronic messages further comprises: 
detecting a pattern of gaze movement of the user when viewing the one or more electronic messages of the thread.  

3. The method of claim 1, wherein monitoring interactions of the user with the one or more electronic messages further includes detecting a user response to a notification relating to one of the electronic messages.  

4. The method of claim 3, wherein detecting the user response to the notification relating to the electronic message comprises: 
communicating, to the user, the notification relating to the electronic message; and 
detecting dismissal of the notification without opening the electronic message.  



7. The method of claim 1, wherein monitoring interactions of the user with the one or more electronic messages includes detecting a scroll speed as the user scrolls through the one or more electronic messages.  

9. The method of claim 8, wherein detecting a pointing position of the user when viewing the one or more electronic messages of the thread comprises: 
detecting the pointing position based on one of: a touch location at which the user touches a display; or a display position of a cursor controlled by the user.  

10. The method of claim 1, further comprising: Page 3 of 12Appl. No. 15/927,348 Reply to Office Action of November 18, 2020 
obtaining historical information relating to a previously determined level of interest of the user in the topic; and 
wherein controlling communication of the notification to the user is further based on the obtained historical information.  

11. A computer program product comprising a computer readable storage medium having program instructions embodied thereon, the program instructions executable by a processing unit to cause the processing unit to: 

detect user interaction with the one or more electronic messages, wherein detecting user interaction includes detecting a pointing position of the user on a display when scrolling through the one or more electronic messages, wherein the processing unit is configured to determine that the user is interested in a first topic in response to detecting a pointing position of the user at an edge of the display when scrolling through one or more electronic messages of the thread associated with the first topic, and wherein the processing unit is configured to determine that the user is not interested in a second topic in response to detecting a pointing position of the user in a center of the display when scrolling through one or more electronic messages associated with the second topic; 
determine a sentiment of textual content added to the thread by the user; 
determine a respective level of interest of the user in the one or more identified topics based on detected user interaction with the one or more electronic messages and on the determined sentiment; 
analyze text from a new electronic message to associate the new electronic message with a respective one of the one or more identified topics; 
skip communication of a notification to the user regarding the new electronic message in response to determining that the user is not interested in the topic associated with the new electronic message based on the determined level of interest of the user in the one or more identified topics; and 


12. The computer program product of claim 11, wherein the program instructions are further configured to cause the processing unit to detect user interaction with the one or more electronic messages by detecting at least one of: 
a scroll speed as the user scrolls through the one or more electronic messages; Page 4 of 12Appl. No. 15/927,348 Reply to Office Action of November 18, 2020 
a pattern of gaze movement of the user when viewing the one or more electronic messages of the thread; and 
determine a respective level of interest of the user in the one or more identified topics based, in part, on the detected pattern of gaze movement.  

13. The computer program product of claim 12, wherein the program instructions are further configured to cause the processing unit to detect the pointing position of the user when viewing the one or more electronic messages of the thread based on one of: a touch location at which the user touches a display; or a display position of a cursor controlled by the user.  

15. A system for controlling notifications to a user of an electronic messaging system, the system comprising: 

an input/output interface; and 
a processing unit communicatively coupled to the storage medium and the input/output interface, wherein the processing unit is configured to: 
analyze text from each of one or more electronic messages in a thread to identify one or more topics in the thread; 
detect user interaction with the one or more electronic messages, wherein detecting user interaction includes detecting a pointing position of the user on a display when scrolling through the one or more electronic messages, wherein the processing unit is configured to determine that the user is interested in a first topic in response to detecting a pointing position of the user at an edge of the display when scrolling through one or more electronic messages of the thread associated with the first topic, and wherein the processing unit is configured to determine that the user is not interested in a second topic in response to detecting a pointing position of the user in a center of the display when scrolling through one or more electronic messages associated with the second topic; 
detect a sentiment of textual content added to the thread by the user; 
determine a respective level of interest of the user in the one or more identified topics based on detected user interaction with the one or more electronic messages and on the detected sentiment of content added to the thread by the user; 

control communication of a notification to the user regarding receipt of the new electronic message according to a level of interest of the user in the topic of the new electronic message based on the respective identified topic associated with the new electronic message.  

16. The system of claim 15, wherein the processing unit is further configured to detect the user interaction with the one or more electronic messages by detecting a pattern of gaze movement of the user when viewing the one or more electronic messages of the thread; and 
wherein the processing unit is configured to determine the respective level of interest of the user in the one or more identified topics based on the detected pattern of gaze movement.  

17. The system of claim 15, wherein the processing unit is further configured to detect the user interaction with the one or more electronic messages by detecting a scroll speed as the user scrolls through the one or more electronic messages; 
wherein the processing unit is configured to determine the respective level of interest of the user in the one or more identified topics based on the detected scroll speed.  



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After a further search and a thorough examination of the present application in light of the prior arts made of record, independent claims 1, 11 and 15 are allowed because prior arts of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification such as “monitoring interactions of the user with the one or more electronic messages associated with the identified one or more topics, wherein monitoring interactions of the user with the one or more electronic messages further includes detecting a sentiment of textual content added to the thread by the user and detecting a pointing position of the user on a display when scrolling through the one or more electronic messages, wherein detecting a pointing position of the user at an edge of the display when scrolling through one or more electronic messages associated with a first topic of the one or more identified topics indicates interest of the user in the first topic, and wherein detecting a pointing position of the user in a middle of the display when scrolling through one or more electronic messages associated with a second topic of the one or more identified topics indicates a lack of interest in the second topic; comparing the monitored interactions with one or more respective reference interactions to determine a respective level of interest of the user in the one or more identified topics; receiving a new electronic message in the thread; analyzing the new electronic message to determine a topic of the new electronic message; comparing the topic of the new electronic message in the thread to the one or more identified topics to determine a level of interest of the user in the topic of the new electronic message; and controlling communication of a notification to the user regarding receipt of the new electronic message based on the determined level of interest of the user in the topic of the new electronic message” as recited in amended independent claim 1; “detect user interaction with the one or more electronic messages, wherein detecting user interaction includes detecting a pointing position of the user on a display when scrolling through the one or more electronic messages, wherein the processing unit is configured to determine that the user is interested in a first topic in response to detecting a pointing position of the user at an edge of the display when scrolling through one or more electronic messages of the thread associated with the first topic, and wherein the processing unit is configured to determine that the user is not interested in a second topic in response to detecting a pointing position of the user in a center of the display when scrolling through one or more electronic messages associated with the second topic; determine a sentiment of textual content added to the thread by the user; determine a respective level of interest of the user in the one or more identified topics based on detected user interaction with the one or more electronic messages and on the determined sentiment; analyze text from a new electronic message to associate the new electronic message with a respective one of the one or more identified topics; skip communication of a notification to the user regarding the new electronic message in response to determining that the user is not interested in the topic associated with the new electronic message based on the determined level of interest of the user in the one or more identified topics; and communicate the notification to the user regarding the new electronic message in response to determining that the user is interested in the topic associated with the new electronic message based on the determined level of interest of the user in the one or more identified topics.” as recited in amended independent claim 11; “detect user interaction with the one or more electronic messages, wherein detecting user interaction includes detecting a pointing position of the user on a display when scrolling through the one or more electronic messages, wherein the processing unit is configured to determine that the user is interested in a first topic in response to detecting a pointing position of the user at an edge of the display when scrolling through one or more electronic messages of the thread associated with the first topic, and wherein the processing unit is configured to determine that the user is not interested in a second topic in response to detecting a pointing position of the user in a center of the display when scrolling through one or more electronic messages associated with the second topic; detect a sentiment of textual content added to the thread by the user; determine a respective level of interest of the user in the one or more identified topics based on detected user interaction with the one or more electronic messages and on the detected sentiment of content added to the thread by the user; analyze text from a new electronic message to associate the new electronic message with a respective one of the one or more identified topics; and   control communication of a notification to the user regarding receipt of the new electronic message according to a level of interest of the user in the topic of the new electronic message based on the respective identified topic associated with the new electronic message.” as recited in the amended independent claim 15.

Therefore, the claims 1-5, 7, 9-13, 15-17 and 20 are allowable over the cited prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892 attached.
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
June 1, 2021


/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446